              Case 2:18-cv-00862-MJP Document 22 Filed 10/05/18 Page 1 of 8




 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
     OSCAR LEE OLIVE, IV,                              )
10                                                     )    Case No. 2:18-cv-00862-MJP
                            Plaintiff,                 )
11                                                     )    JOINT STATUS REPORT
            v.                                         )
12                                                     )
     HAYLEY MARIE ROBINSON, et al.,                    )
13                                                     )
                            Defendants.                )
14                                                     )
15
            The parties submit the following Joint Status Report.
16
            1.      Nature and Complexity of Case.
17
            Plaintiff alleges that the defendants committed a series of defamatory publications that
18
     were knowingly false when made, that they were intended to harm plaintiff, and in fact caused
19
     plaintiff to suffer financial injury. Plaintiff further alleges that defendants engaged in
20
     outrageous behavior with the intent to cause, and in fact did cause, severe emotional distress.
21
     Defendants deny these claims.
22
            2.      Proposed Deadline for Joining Additional Parties.
23
            January 4, 2019.
24
            3.      Magistrate Judge.
25
            The parties have the right to consent to assignment of this case to a full time United
26
     States Magistrate Judge, pursuant to 28 U.S.C. § 636(c) and Local Rule MJR 13 to conduct all
27

                                                                                  L AW O FFICES OF
                                                                             A LAN S. M IDDLETON PLLC
     JOINT STATUS REPORT — 1                                                   10605 SE 240th St. PMB 444
                                                                                 Kent, Washington 98031
                                                                                     (206) 533-0490
              Case 2:18-cv-00862-MJP Document 22 Filed 10/05/18 Page 2 of 8




 1   proceedings. The Western District of Washington assigns a wide range of cases to Magistrate

 2   Judges. The Magistrate Judges of this district thus have significant experience in all types of

 3   civil matters filed in our court. Additional information about our district’s Magistrate Judges

 4   can be found at www.wawd.uscourts.gov. The parties should indicate whether they agree that

 5   the Honorable Brian A. Tsuchida may conduct all proceedings including trial and the entry of

 6   judgment. When responding to this question, the parties should only respond “yes” or “no”.

 7   Individual party responses should not be provided. A “yes” response should be indicated only

 8   if parties consent. Otherwise, a “no” response should be provided.

 9          Response: Yes

10          4.      Discovery Plan.

11                  a.      Initial Disclosures.

12                  Initial disclosures shall be made by October 12, 2018.

13                  b.      Subjects, Timing, and Potential Phasing of Discovery.

14                  Plaintiff anticipates that written discovery of defendants will commence upon

15          entry of a scheduling order, with depositions to follow. Defendants anticipate written

16          discovery followed by depositions not only of plaintiff but of witnesses attesting to the

17          truth of the matters stated by defendant(s). Defendants believe no order is needed to

18          establish subjects, timing, or phasing, and that the civil rules are adequate to ensure

19          orderly discovery.

20                  c.      Electronically Stored Information.

21                  The parties shall preserve electronically-stored information. They agree below

22          that the Model Protocol for Discovery of ESI is adequate.

23                  d.      Privilege Issues.

24                  No party at this time anticipates privilege issues other than attorney-client and

25          work-product claims that will be asserted as discovery progresses.

26                  e.      Proposed Limitations on Discovery.

27

                                                                                  L AW O FFICES OF
                                                                             A LAN S. M IDDLETON PLLC
     JOINT STATUS REPORT — 2                                                  10605 SE 240th St. PMB 444
                                                                                Kent, Washington 98031
                                                                                    (206) 533-0490
            Case 2:18-cv-00862-MJP Document 22 Filed 10/05/18 Page 3 of 8




 1                Plaintiff proposes to limit discovery to defendants’ postings on Facebook and

 2         any other social media and on any damages suffered as a result. Defendants do not

 3         believe “topical” limitations are appropriate. They believe that limitations on subject,

 4         timing, and number already in the civil rules are adequate to govern the discovery

 5         required in this case. Particularly in a defamation case, plaintiff’s reputation is at issue.

 6         Given the various facts that may affect plaintiff’s reputation, the limitations proposed

 7         by plaintiff are unworkable.

 8                f.      Need for Discovery-Related Orders.

 9                Plaintiff believes a formal order for discovery would help the parties keep the

10         issues narrowed and on-track. Defendants believe that no order is necessary at this time

11         and that the procedure embodied in the existing civil rules is adequate to govern

12         discovery.

13         5.     Views, Proposals, and Agreements on LCR 26(f)(1) Subjects.

14                a.      Prompt Case Resolution.

15                Plaintiff would entertain a fair settlement. Defendants are parties of limited

16         means and doubt that plaintiff would accept what they can afford to pay. Each

17         defendant is considering bankruptcy to avoid the risk and expense of this lawsuit.

18                b.      Alternative Dispute Resolution.

19                Plaintiff is open to any process to resolve the case expeditiously, but is

20         concerned that costs associated with ADR are often higher than a jury trial. Defendants

21         believe that a prompt mediation is appropriate given their limited resources.

22                c.      Related Cases.

23                There are no related cases.

24                d.      Discovery Management.

25                Plaintiff believes that no discovery management is necessary given that the

26         discovery he seeks is not voluminous. Defendants believe that no limits on discovery

27

                                                                                 L AW O FFICES OF
                                                                            A LAN S. M IDDLETON PLLC
     JOINT STATUS REPORT — 3                                                  10605 SE 240th St. PMB 444
                                                                                Kent, Washington 98031
                                                                                    (206) 533-0490
            Case 2:18-cv-00862-MJP Document 22 Filed 10/05/18 Page 4 of 8




 1         beyond those contained in the civil rules is necessary and that no discovery

 2         management (via discovery master or otherwise) is necessary.

 3                 e.      Anticipated Discovery Sought.

 4                 Plaintiff seeks all ESI on defendants’ electronic devices, including but not

 5         limited to any storage devices, and access to defendants’ Facebook and/or social media

 6         website postings from January 1, 2015, to the present day.

 7                 Defendants anticipate discovery on all issues relevant to plaintiff’s claims,

 8         including of third-party witnesses who can attest to the truth of the alleged defamatory

 9         remarks, harm to plaintiff’s reputation (including military proceedings that resulted in

10         his financial losses), causation, and the like.

11                 f.      Phasing Motions.

12                 Plaintiff does not anticipate the need for discovery phasing motions. However,

13         plaintiff believes that in the event of a discovery dispute, the court can hold an informal

14         hearing by telephone to avoid unnecessary motion practice.

15                 Defendants do not believe that phasing of motions makes sense in the context of

16         this case. While in some cases liability can efficiently be determined before damages,

17         in a defamation case harm to reputation is a key element of liability. There would be no

18         way to avoid the expense of preparing a damages phase by determining liability first.

19                 g.      Preservation of Discoverable Information.

20                 All discoverable information shall be preserved.

21                 h.      Privilege Issues.

22                 No party at this time anticipates privilege issues other than attorney-client and

23         work-product claims that will be asserted as discovery progresses.

24                 i.      Model Protocol for Discovery of ESI.

25                 The parties believe that the Model Protocol is sufficient.

26                 j.      Alternatives to Model Protocol.

27

                                                                                L AW O FFICES OF
                                                                           A LAN S. M IDDLETON PLLC
     JOINT STATUS REPORT — 4                                                10605 SE 240th St. PMB 444
                                                                              Kent, Washington 98031
                                                                                  (206) 533-0490
               Case 2:18-cv-00862-MJP Document 22 Filed 10/05/18 Page 5 of 8




 1                   The parties do not believe that any alternative to the Model Protocol is necessary

 2           at this time.

 3           6.      Date by Which Discovery Can Be Completed.

 4           Plaintiff believes that discovery can be completed by January 2019. Given the necessity

 5   of out-of-state discovery in particular, defendants believe that discovery cannot be completed

 6   by that date and that June 2019 is a more realistic deadline.

 7           7.      Whether Case Should Be Bifurcated.

 8           No party at this time believes that bifurcation is appropriate.

 9           8.      Pretrial Statements and Pretrial Order.

10           The parties believe that pretrial statements and a pretrial order are unnecessary and

11   costly. They waive the requirements of LR 16(e), (h), (i), (k), and 16.1.

12           9.      Suggestions for Shortening or Simplifying the Case.

13           All parties are receptive to early mediation. They do not at this time have suggestions

14   for otherwise shortening or simplifying the case.

15           10.     Date by Which Case Will Be Ready for Trial.

16           Plaintiff believes that the case will be ready for trial by March 2019. Defendants

17   believe that the case will be ready for trial by October 2019.

18           11.     Whether Trial Will Be Jury or Non-Jury.

19           Plaintiff has demanded a jury trial. Defendants do not contest that the case as pleaded is

20   triable to a jury.

21           12.     Number of Trial Days Required.

22           All parties agree that the trial will require four to five days.

23           13.     Names, Addresses, and Telephone Numbers of All Trial Counsel.

24           Plaintiff and defendant Ms. Robinson are at this time unrepresented by counsel.

25   Counsel for Mr. Keppel is Alan S. Middleton, Law Offices of Alan S. Middleton PLLC, 10605

26   SE 240th Street PMB 444, Kent, Washington 98031; his telephone number is (206) 533-0490.

27           14.     Scheduling Conflicts of Trial Counsel.

                                                                                     L AW O FFICES OF
                                                                                A LAN S. M IDDLETON PLLC
     JOINT STATUS REPORT — 5                                                     10605 SE 240th St. PMB 444
                                                                                   Kent, Washington 98031
                                                                                       (206) 533-0490
              Case 2:18-cv-00862-MJP Document 22 Filed 10/05/18 Page 6 of 8




 1           Mr. Middleton is the only attorney involved at this point and has no conflicts after May

 2   2019.

 3           15.    Service on Defendants.

 4           All named defendants have been served. The Amended Complaint names Doe

 5   defendants who have not been identified or served as yet.

 6           16.    Scheduling Conference.

 7           No party requests a scheduling conference prior to entry of a scheduling order.

 8           17.    Disclosure Statements.

 9           No party at this time is a nongovernmental corporate entity.

10           DATED this 5th day of October, 2018.

11                                                Law Offices of Alan S. Middleton PLLC
                                                  Attorneys for Justus Keppel
12

13
                                                  By: /s/ Alan S. Middleton
14                                                    Alan S. Middleton, WSBA No. 18118
                                                  10605 SE 240th St. PMB 444
15                                                Kent, WA 98031
                                                  Tel: (206) 533-0490
16                                                alanscottmiddleton@comcast.net
17

18
                                                  /s/ Oscar Lee Olive, IV
19                                                Oscar Lee Olive, IV
                                                  Plaintiff, in pro per
20                                                7340 NW 44th Court
                                                  Fort Lauderdale, FL 33319
21                                                Tel: (850) 319-9023
                                                  oscar.l.olive@gmail.com
22

23

24                                                /s/ Hayley Marie Robinson
                                                  Hayley Marie Robinson
25                                                Defendant, pro se
                                                  487 Westerly Road Apt. 102
26
                                                  Bellingham, WA 98226
27                                                Tel:

                                                                                 L AW O FFICES OF
                                                                            A LAN S. M IDDLETON PLLC
     JOINT STATUS REPORT — 6                                                 10605 SE 240th St. PMB 444
                                                                               Kent, Washington 98031
                                                                                   (206) 533-0490
            Case 2:18-cv-00862-MJP Document 22 Filed 10/05/18 Page 7 of 8



                                        irelandrosemarie@gmail.com
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

                                                                  L AW O FFICES OF
                                                             A LAN S. M IDDLETON PLLC
     JOINT STATUS REPORT — 7                                  10605 SE 240th St. PMB 444
                                                                Kent, Washington 98031
                                                                    (206) 533-0490
            Case 2:18-cv-00862-MJP Document 22 Filed 10/05/18 Page 8 of 8




 1
                                    CERTIFICATE OF SERVICE
 2
           Alan S. Middleton states:
 3
           I certify that on this day I served the foregoing on counsel and/or parties as follows:
 4
                  Oscar Lee Olive, IV, Plaintiff pro per
 5                7340 NW 44th Court
                  Fort Lauderdale, FL 33319
 6                Tel: (850) 319-9023
                  Email: oscar.l.olive@gmail.com
 7
                  By Email
 8
                  Hayley Marie Robinson, Defendant
 9                487 Westerly Road No. 102
                  Bellingham, WA 98226
10                Email: irelandrosemarie@gmail.com
11         Dated this 19th day of September, 2018, at Renton, Washington.
12

13
                                                 Alan S. Middleton
14

15

16

17

18

19

20

21

22

23

24

25

26
27

                                                                                L AW O FFICES OF
                                                                           A LAN S. M IDDLETON PLLC
     JOINT STATUS REPORT — 8                                                10605 SE 240th St. PMB 444
                                                                              Kent, Washington 98031
                                                                                  (206) 533-0490
